Citation Nr: 9915447	
Decision Date: 06/01/99    Archive Date: 06/15/99

DOCKET NO.  94-28 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for skin cancer (basal cell 
carcinoma), pigmentation abnormalities of the skin, chronic 
skin ulcerations and scars, and leukemia, claimed as 
residuals of exposure to mustard gas.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel



INTRODUCTION

The appellant had active duty service from February 1943 to 
January 1946.  This matter was initially before the Board of 
Veterans' Appeals (Board) from a rating action from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  This claim was remanded by the 
Board on two prior occasions for further development.  The 
claim has been returned to the Board for a decision.


FINDINGS OF FACT

1.  The appellant does not suffer from leukemia.

2.  The appellant's disorders of the skin are neither shown 
to be diseases that are caused by mustard gas exposure, nor 
are they shown to have been present in service or within 1 
year after separation from service.


CONCLUSION OF LAW

The appellant's claim for service connection for skin cancer 
(basal cell carcinoma), pigmentation abnormalities of the 
skin, chronic skin ulcerations and scars, and leukemia, is 
not well-grounded.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
5107(a) (West 1991), 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.316 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The evidence of record indicates that the appellant's service 
medical records were destroyed in a fire at the National 
Personnel Records Center in St. Louis, Missouri.  His 
separation examination, however, is associated with the 
claims file.  This examination report, dated in January 1946, 
neither indicates any skin abnormalities nor that the 
appellant suffers from leukemia.

Post-service medical evidence of record include VA medical 
records which indicate that in 1989, the appellant was 
treated for basal cell carcinoma, and that he has surgical 
scars as a result of this treatment.  He was also diagnosed 
with erythematous plaques with scale at that time.  Post-
service private medical evidence of record indicate that he 
has been treated for basal cell carcinoma and actinic damage 
since 1990.  The medical evidence of record does not indicate 
that he has been diagnosed with leukemia.  The Board notes, 
in particular, that in August 1998, he underwent a 
comprehensive general VA examination for pension purposes and 
that report of the examination does not give any indication 
that he suffers from leukemia.  

Service connection is granted for a disability when the 
facts, shown by evidence, establish that the particular 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence establishes that the disease 
was incurred in service.  Id.  Service connection may be 
established for a chronic disability manifested to a degree 
of 10 percent or more within 1 year after separation from 
service.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. § 3.307, 3.309.  
Service connection may be established for the development of 
certain conditions when there was exposure to specified 
vesicant agents (to include mustard gas) under specific 
circumstances during active military service.  38 C.F.R. 
§ 3.316.  The specified conditions include, in relevant part, 
acute nonlymphocytic leukemia and squamous cell carcinoma of 
the skin.  Id.

A claimant has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded.  38 U.S.C.A. § 5107(a).  In order 
for a claim to be well-grounded, there must be: (1) medical 
evidence of a disability; (2) lay or medical evidence of 
incurrence or aggravation of a disease or injury in service; 
and (3) medical evidence of a nexus, or link, between the 
inservice disease or injury and the disability.  See Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  Alternatively, the 
second and third Caluza elements may be satisfied by evidence 
of continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet.App. 488, 495 (1997) (Construing 38 C.F.R. § 3.303(b)).  
Also, in the case of a disease only, service connection may 
be established by (1) evidence of the existence of a chronic 
disease in service or of a disease, eligible for presumptive 
service connection pursuant to statute or regulation, during 
the applicable presumption period, and (2) present disability 
from it.  Id.

The Board has considered the appellant's claim for 
entitlement to service connection for leukemia and for his 
skin disorders and finds that the claim is not well-grounded.  
First, it is noted that the evidence of record does not 
indicate he suffered from any skin disorders during active 
duty service.  He has not alleged that he suffered from any 
skin condition in service and his separation examination 
notes no skin abnormalities.  In fact, the medical evidence 
of record indicates that he was not diagnosed with any skin 
disorder until several decades after his separation from 
service.  While squamous cell carcinoma is considered a 
condition associated with exposure to mustard gas, neither 
basal cell carcinoma, nor any of the other diagnosed skin 
conditions are associated with such exposure under the 
applicable regulations, and no evidence to the contrary has 
been presented.  Given this, the Board must conclude that a 
well-grounded claim for the appellant's skin disorders of 
basal cell carcinoma, pigmentation abnormalities of the skin, 
and chronic skin ulcerations and scars has not been 
presented.

As to the appellant's claim for service connection for 
leukemia, the medical evidence of record does not indicate 
that he suffers from such a disability.  Neither the service 
nor the post-service medical records indicate a diagnosis of 
leukemia.  Without a diagnosis of a current disability, the 
Board must conclude that the claim is not well-grounded.

The Board has noted the appellant's representative's 
statement, dated in April 1999, which requests that the claim 
be remanded to the RO due to the fact that the RO has failed 
to comply with the Board's prior remand.  In particular, the 
representative points out that the RO failed to comply with 
the Board's remand instructions in attempting to obtain 
information as to the appellant's exposure to mustard gas.  
However, the Board does not find that another remand is 
necessary in this case as evidence of his exposure to mustard 
gas would not effect the outcome of this case.  The evidence 
of record does not indicate that he suffers from any 
condition associated with mustard gas exposure.  Thus, the 
Board concludes that remanding this case for such information 
would be futile and as such, the claim must be denied.


ORDER

Entitlement to service connection for skin cancer (basal cell 
carcinoma), pigmentation abnormalities of the skin, chronic 
skin ulcerations and scars, and leukemia, claimed as 
residuals of exposure to mustard gas, is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals





